DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3-5 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species (i.e., Claim 3 relates to Species B, C, and/or F [FIGS. 3, 4, and 7, respectively], Claim 4 relates to Species C [FIG. 4], and Claim 5 relates to Species D and/or F [FIGS. 5 and 7, respectively]), there being no allowable generic or linking claim.  Applicant timely elected Species A corresponding to FIG. 2 and traversed the election of species requirement in the reply filed on 11/08/2021.
In Applicant’s 01/06/2022 remarks, Applicant argued that “no ‘serious burden’ is present in examining the remaining claims, claim (sic) 3-5’.”  The Office respectfully disagreed, at least with respect to Species B, C, D, and F.  The Office agreed with Applicant’s argument that no serious burden exists between Species A (FIG. 2) and Species E (FIG. 6).  The Office maintains its reasons for insisting upon the election of species contained in the 11/08/2021 requirement.
Accordingly, the 11/08/2021 election of species requirement was made FINAL.

Drawings
The drawings are acceptable.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,091,448 to Kim et al., which discloses:
Claim 1: A robot unit (FIG. 5) comprising:
a robot body which is an arm-type robot having a plurality of arms 300, 400, 700 coupled via joints, and in which one or more connecting portions 360, 460 are provided on a surface of at least one of the arms 300, 400, 700; and
one or more auxiliary parts 500 which are attachable and detachable to and from the arms 300, 400, 700 via the connecting portions 360, 460 and which control or support movement of at least one of the joints,
wherein the one or more connecting portions 360, 460 and the one or more auxiliary parts 500 are spaced apart and separated from the joints,
wherein each of the arms 300, 400, 700 incorporates therein an actuator for causing the arm to swing (see also FIG. 4), and
wherein the [one or more] auxiliary parts are separate parts that are independent of the actuator.
Claim 2: The robot unit according to claim 1,
wherein the one or more auxiliary parts 500 include a locking part which locks movement of a joint between two arms by being attached to respective connecting portions 360, 460 of the two arms 300, 400 (those having ordinary skill in the art will appreciate that movement of the arms 300, 400 about the joints can be locked (i.e., suppressed, restrained, prevented, etc.) or enabled by actuation of the hydraulic system).
Claim 7: The robot unit according to claim 1, wherein one or more end effector attaching portions (an end of arm 400) to and from which an end effector 600 is attachable and detachable are provided at the robot body, and a plurality of types of end effectors which are attachable to one end effector attaching portion are prepared (as disclosed at Col. 6, Lines 7-9 “The end-operator means an apparatus connected (sic) the end of the manipulator, such as holder or welding device” (italics used for emphasis)).

Response to Arguments
Applicant’s arguments with respect to Claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
U.S. Patent No. 5,060,532 to Barker is made of record, not relied upon, but is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANDELL J KRUG/Primary Examiner, Art Unit 3658